Dismissed and Memorandum Opinion filed August 6, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00551-CR
____________
 
JOSE MORQUECHO,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
228th District Court
 Harris County, Texas
Trial Court Cause Nos. 1140168
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to aggravated robbery with a
deadly weapon.  The trial court deferred adjudicating guilt and placed
appellant on community supervision for a term of five years.  Subsequently, the
State moved to adjudicate guilt.  Appellant entered a plea of true to the
motion.  The trial court adjudicated guilt and sentenced appellant on May 13,
2009, to confinement for ten years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed a pro se notice of appeal.  We
dismiss the appeal.  




The record reflects appellant waived his right of appeal as
part of his agreement to plead true to the motion to adjudicate guilt.  In
exchange, the State recommended appellant be sentenced to confinement for ten
years in the Institutional Division of the Texas Department of Criminal Justice.
 Negotiated waivers of the right of appeal are valid if the defendant waived
the right of appeal knowing with certainty the punishment that would be
assessed.  See Monreal v. State, 99 S.W.3d 615 (Tex. Crim. App. 2003). 
Appellant was fully aware of the likely consequences when he waived his right
to appeal and was sentenced by the trial court in accordance with the State=s  recommendation.  See Blanco
v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000).  
Accordingly, we dismiss the appeal.         
 
PER CURIAM
 
 
Panel consists of Justices
Anderson, Guzman, and Boyce.
Do Not Publish C Tex. R. App. P. 47.2(b)